Citation Nr: 9904513	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977 and from April 1978 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.

This case was previously before the Board in October 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for adjudication upon the 
merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.

2.  Atherosclerotic heart disease was not shown in service or 
for many years thereafter, and was not disabling to a 
compensable degree during the first post service year.

3.  A VA examiner who reviewed the claims file has opined 
that the date of onset atherosclerotic heart disease was 
August 1995.


CONCLUSION OF LAW

Atherosclerotic heart disease was not incurred in or 
aggravated by service; nor it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991& Supp. 1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for arteriosclerosis or coronary artery disease if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease and injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the veteran's service medical records reveals 
that, during his October 1973 entrance examination, the 
veteran's heart was clinically evaluated as normal.  A 
periodic examination in March 1974 was normal.  The veteran 
denied any heart trouble on his January 1977 report of 
medical history.  During his January 1977 separation 
examination, the veteran's heart was clinically evaluated as 
normal.  The veteran re-entered service in March 1978 and was 
clinically evaluated as normal.  In March 1982, the veteran 
underwent periodic examination and electrocardiographic 
examination was within normal limits.  

In February 1984, the veteran underwent a series of tests for 
his blood pressure.  The veteran complained on a routine 
fitness examination, that he experienced symmetrical anterior 
chest pain with stress and nerves at work rather than upon 
exercise.  The veteran was evaluated for situational stress 
and occupational problems with anxiety.  Stress management 
group was recommended.  A November 1984 electrocardiograph 
was within normal limits.  

During a June 1987 periodic examination, the veteran denied 
any heart problems and his examination was normal.  
Electrocardiographic examination revealed sinus bradycardia 
and otherwise normal results.  Pulmonary testing was within 
normal limits.  Coronary artery risk evaluation revealed that 
no intervention was necessary.  In August 1988, the veteran 
was evaluated while hospitalized for psychiatric reasons.  
EKG results reflected a normal examination.  Cardiac 
examination was normal.

VA outpatient and treatment records from May 1989 to August 
1992 reflect treatment for various disabilities.  In May 
1989, the veteran complained of breathing problems.  The 
examiner's assessment was possible COPD.  In December 1989, 
the veteran reported heartburn.  The examiner noted that the 
veteran had a hiatal hernia.  During a February 1990 
psychiatric intake interview, the veteran reported a history 
of burning in his arms and feet.

The veteran filed his original claim for service connection 
for heart disease in August 1995.  The veteran reported that 
he experienced tingling in his arm during service and a 
burning in his chest and throat.  He reported that an 
angiogram revealed a blocked artery. Submitted in support of 
his claim was a September 1995 statement from his wife, which 
reflected that the veteran had complained of tingling in his 
left arm since 1988.

Private medical records dated during the mid 1990's reflect 
treatment for heart complaints.  In August 1995, the veteran 
was hospitalized for angina.  The record reflected that the 
veteran underwent a left heart catheterization with left 
ventricular angiogram and selective coronary angiograms.  His 
final diagnoses included atherosclerotic heart disease with 
new onset angina, total occlusion of the right coronary 
artery, high grade lesion of the left circumflex coronary 
artery, successful right coronary and left circumflex 
coronary angioplasties, and hyperlipidemia.  

In a March 1996 rating action, the RO denied entitlement to 
service connection for atherosclerotic heart disease.  The 
veteran field a timely notice of disagreement (NOD) in April 
1996 and perfected his appeal in May 1996.  The veteran noted 
in his substantive appeal, that he was never given an EKG 
test under stress during his military service.  

The February 1997 private report reflects that the veteran 
underwent a thallium stress test.  The results reflected a 
negative stress ECG and small zone of inferior ischemia.  The 
examiner commented that the findings may have reflected some 
restenosis or may have been due to artifact.  The veteran's 
risk profile based upon the size and lack of positive stress 
ECG suggested a good prognosis.

During his June 1997 hearing before a member of the Board, 
the veteran testified that his military occupational 
specialty was avionics maintenance.  The veteran reported 
that he was in good shape when he entered the military and 
that he never had any chest complaints prior to service.  He 
noted that he was never aware of any heart problems during 
service.  

The veteran testified that he did experience a lot of 
heartburn during service.  The veteran denied any difficulty 
performing his physical training exercises and denied any 
tingling or difficulty breathing.  He testified that he first 
experienced tingling in his extremities while he was 
hospitalized in 1988.  The veteran reported that he had not 
undergone any EKG or heart testing during service.  He stated 
that he continued to experience extremity tingling after 
service.  He reported that he underwent an angioplasty in 
1995 but had no heart or cardiac treatment prior to that 
date.  He testified that he went jogging in 1995 and notice 
that he couldn't breathe and that led him to seek medical 
treatment.  It was at that time that is heart problems were 
identified.

The veteran underwent VA cardiac examination in January 1998.  
The examiner noted that the veteran's claims file was 
available for review and that the veteran's private examiner 
had provided February 1997 thallium stress test results.  The 
veteran presented a history of heart problems beginning in 
1995.  He reported that he was first aware of  heart disease 
when he went jogging and experienced profound air hunger.  He 
stated that he sought medical treatment within a week and 
underwent exercise treadmill testing.  He stated that the 
testing was positive and that he subsequently underwent 
cardiac catheterization.  He reported two blockages and 
underwent percutaneous transluminal coronary angioplasty.  He 
noted that since his surgery he was "OK."  

The examiner reviewed the veteran's February 1997 test 
results and opined that it appeared that the veteran had 
bonified atherosclerotic heart disease with percutaneous 
transluminal coronary angioplasty in August 1995 without 
having had prior or subsequent myocardial infarction.  The 
examiner noted that the veteran's diagnosis was coronary 
artery disease based upon the report of his angioplasty.  The 
examiner commented that there was no historical or physical 
or radiographic evidence of congestive heart failure and that 
the date of onset of his coronary artery disease was August 
1995.




Analysis

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible based upon the clinical evidence 
of record and the evidentiary assertions provided by the 
veteran that are within the competence of lay party.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990);  King v. Brown, 5 Vet. 
App. 19 (1993).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In this regard, VA outpatient records and private treatment 
records from May 1989 to February 1997 reflect treatment for 
various disabilities, including heartburn, breathing 
problems, and burning in his extremities.

Moreover, the veteran underwent VA examination in January 
1998.  Therefore, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the veteran in the development of evidence pertinent 
to this claim has been met.  

To summarize, the veteran maintains that his atherosclerotic 
heart disease began in service.  He asserts that at present, 
he has atherosclerotic heart disease.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability or an event.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
or is it contended otherwise.  Therefore, his opinion that 
his current atherosclerotic heart disease is related to 
service is not competent evidence.   

Service medical records reveal treatment for chest pain but 
are negative for atherosclerotic heart disease.  The Board 
notes that the 1998 VA examiner stated that there was no 
historical or physical or radiographic evidence of congestive 
heart failure and that the date of onset of his coronary 
artery disease was August 1995.  It is apparent that the 
January 1998 VA cardiac examiner conducted an exhaustive 
review of the veteran's complaints and findings relating to 
atherosclerotic heart disease prior to formulating his 
medical opinion.  Thus, the probative weight of medical 
evidence does not support a nexus between the veteran's 
service and current complaints of atherosclerotic heart 
disease; therefore the claim for entitlement to service 
connection for atherosclerotic heart disease is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for atherosclerotic heart 
disease.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

